Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jay Specter, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.2010) petition. Specter sought placement in a residential reentry center at least twelve months before his release date. Because Specter has been released, this appeal has become moot and must be dismissed. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.